Citation Nr: 0740343	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  03-32 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to dependency indemnity and compensation 
benefits (DIC) based on service connection for the cause of 
the veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A., Chapter 35.

3.  Entitlement to accrued benefits.

4.  Entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1968.  He died in August 2002.  The appellant is the 
veteran's son.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the RO in Columbia, South Carolina, 
which denied the appellant's claims for service connection 
for the cause of the veteran's death, DEA benefits, accrued 
benefits, and nonservice-connected death pension benefits.  
In April 2005, the Board remanded the claims for additional 
development.

Unfortunately, the claims for service connection for the 
cause of the veteran's death and DEA benefits still require 
additional development and are once again being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. The veteran's claim for service connection for hepatitis C 
had not been finally adjudicated at the time of his death; 
however, the evidence of record at the time of his death 
indicates that his hepatitis C was not causally related to 
his military service.


2.  The veteran died in August 2002; the appellant turned 18 
years old in October 2002 and was enrolled in high school 
until May 2003.  

3.  From August 2002 to May 2003, the appellant's countable 
income exceeded the maximum annual income for death pension 
benefits for a surviving child.  


CONCLUSIONS OF LAW

1.  The payment of accrued benefits is not warranted.  38 
U.S.C.A. §§ 1110, 5107, 5121 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.1000 (2007).

2.  The appellant's countable income is excessive for receipt 
of pension benefits.  
38 U.S.C.A. §§ 101(4)(a), 1521, 1542, 5107 (West Supp. 2007); 
38 C.F.R. 
§§ 3.3(a), 3.24, 3.57, 3.271, 3.272, 3.273 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The accrued benefits claim is decided on the basis of the 
evidence in the file at the date of the veteran's death.  See 
38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 
(1999); 38 C.F.R. § 3.1000(a).  Thus, the appellant could not 
furnish additional evidence to substantiate his accrued 
benefits claim and VA could not develop additional evidence 
that would substantiate the claim.  The VCAA is not 
applicable where the law and not the facts are dispositive, 
or where it could not affect a pending matter.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2000); VAOPGCPREC-2004; 69 Fed. 
Reg. 59,989 (2004).

The appellant did not receive VCAA notice with regard to his 
claim for nonservice-connected death pension benefits.  This 
notice deficiency is presumed prejudicial unless VA can 
demonstrate that such deficiency did not affect the essential 
fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 
881, 890 (Fed. Cir. 2007).  

The appellant's claim for nonservice-connected death pension 
benefits was denied because his countable income exceeded the 
maximum annual pension rate during the time he was eligible.  
He is not disputing his income during this time period, and 
therefore the law, not the facts, is dispositive of this 
claim.  The VCAA is not applicable where further assistance 
would not aid the appellant in substantiating his claim.  
Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  For these reasons, the Board finds that this 
notice deficiency did not affect the essential fairness of 
the adjudication.  Overton v. Nicholson, 20 Vet. App. 427, 
442-443 (2006).  Furthermore, there is no additional 
assistance that would aid the appellant in substantiating his 
claim.  


Entitlement to Accrued Benefits

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file or constructively of 
record at the time of his death.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  A claim for such 
benefits must be filed within one year of the veteran's 
death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In August 2001, the veteran filed a claim for service 
connection for hepatitis C, which was denied in a March 2002 
rating decision.  He died in August 2002, before the 
expiration of the 1-year time limit in which to file a notice 
of disagreement (NOD).  Therefore, the claim for service 
connection for hepatitis C had not been finally adjudicated 
and was still pending at the time of his death.  Taylor v. 
Nicholson, 21 Vet. App. 126, 129 (2007).  The Board must 
therefore ascertain whether the claim can be granted based on 
the evidence of record at the time of his death.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

The veteran's service records indicate that in October 1967, 
he fell from a guard post and landed on his right hand.  An 
initial X-ray suggested a fracture of the navicular and his 
wrist was placed in a splint.  A follow-up X-ray was negative 
for a fracture.  The final diagnosis was a sprain.  In 
November 1967, the veteran's truck hit a landmine and his 
right knee struck the dashboard.  There was a small cut that 
was cleaned and dressed in ace wrap.  The impression was 
osteochondritis.  In December 1967, he complained of a "blow 
to the right elbow" the previous afternoon.  There was an 
abrasion of the tip of the olecranon, which was tender.  He 
was given light duty for 24 hours.  He received a Purple 
Heart Medal, presumably for the injuries he sustained when 
his truck hit the landmine.  

A March 2000 VA treatment record indicates the veteran stated 
that after he was discharged from service, he began using 
alcohol and drugs very heavily and that his father had him 
involuntarily committed to a hospital in the 1970s.  He 
continued to use alcohol and drugs until he was diagnosed 
with hepatitis C in 1998.  

The report of a February 2002 VA examination indicates the 
veteran said he sustained shrapnel wounds to the right wrist 
and hip.  He denied using drugs or having sex with 
prostitutes, but admitted to heavy alcohol use.  He had a 
tattoo on his right hand, which he said he got when he was 
between 14 and 15 years old.  The VA examiner noted that the 
claims file indicated the veteran sustained a laceration to 
the knee and said it would be difficult to determine 
"whether an instrument used during the surgery" was 
contaminated with hepatitis C.  Ultimately, the VA examiner 
said that she could not provide an opinion because the 
history given by the veteran could not be confirmed in his 
claims file.  

Based on the evidence on file at the time of his death, 
entitlement to service connection for hepatitis C for accrued 
benefit purposes has not been shown.  Competent medical 
evidence is required to establish a nexus between a current 
disability and military service.  See Espiritu v Derwinski, 
2 Vet. App. 492, 494 (1992); Layno v. Brown, 6 Vet. App. 465 
(1994); Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. 
App. 230 (1999).  

As a layman, the veteran was not qualified to provide a 
competent medical opinion etiologically linking his hepatitis 
C to his service in the military.  Id.  There was no 
competent medical evidence on record establishing this 
necessary link.  The February 2002 VA examiner ultimately 
could not provide an opinion without resorting to 
speculation.  Furthermore, the examiner referred to a knee 
surgery, but there is no evidence of surgery in the veteran's 
service treatment records, only a laceration that was cleaned 
and dressed with an ace bandage.  In addition, the examiner 
did not mention or consider the March 2000 VA treatment 
record in which the veteran admitted to a long history of 
drug use.  

The claim for service connection for hepatitis C for accrued 
benefit purposes must be denied because the preponderance of 
the evidence is against the claim-meaning there is no 
reasonable doubt to resolve in the appellant's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Entitlement to Nonservice-Connected Death Pension Benefits

The surviving child of a veteran who meets the wartime 
service requirements will be paid the maximum rate of 
pension, reduced by the amount of his or her countable 
income.  38 U.S.C.A. § 1542; 38 C.F.R. §§ 3.24, 3.273.  If 
the child is residing with a person who is legally 
responsible for such child's support, then the maximum rate 
of pension is reduced by the annual income of such child and 
such person.  Payments from any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded.  
38 C.F.R. § 3.271.  

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.24.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  
The MAPR is published in Appendix B of VA Manual M21-1 (M21- 
1) and is to be given the same force and effect as published 
in VA regulations.  38 C.F.R. § 3.21.  Effective December 1, 
2001, the MAPR for a child alone was $1,630.  See 38 C.F.R. 
§ 3.24(b); M21-1, Part I, Appendix B.  Effective December 1, 
2002, the MAPR for a child alone was $1,653.  Id.  Income 
from SSA benefits is not specifically excluded under 38 
C.F.R. § 3.272, and therefore is included as countable 
income.  

A child is defined as a person who is under the age of 18, in 
a course of education or training prior to age 23, or who 
became permanently incapable of self support prior to the age 
of 18; and is the son or daughter of a veteran.  38 U.S.C.A. 
§ 101(4)(a); 38 C.F.R. § 3.57.  The evidence indicates the 
veteran died in August 2002.  The appellant turned 18 in 
October 2002, but was enrolled in high school until May 2003.  
Therefore, he was eligible to receive pension benefits from 
August 2002 to May 2003.  During his eligibility period, 
however, he was receiving benefits from the Social Security 
Administration (SSA).  From August to November 2002, he 
received $620 per month, and from December 2002 to June 2003, 
he received $629 per month.  

In 2002, the appellant's countable income based on a 12-month 
annualization period was $7,440.  In 2003, his countable 
income was $7,548.  Because his income was well over the MAPR 
for 2002 and 2003, he is not entitled to nonservice-connected 
death pension benefits.  

The claim for nonservice-connected death pension benefits 
must be denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the appellant's favor.  See 38 C.F.R. §§ 3.102, 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to accrued benefits is denied.

Entitlement to nonservice-connected pension benefits is 
denied.


REMAND

The veteran did not have any recognized service-connected 
disabilities at the time of his death.  The death certificate 
indicates that hepatitis C was one of the underlying causes 
of his death.  The appellant contends that the veteran's 
hepatitis C was a result of his military service and, in 
particular, injuries sustained to his arms, legs, and face 
during combat.  The appellant alleges the veteran sustained 
shrapnel wounds and had to have a blood transfusion, which 
caused his hepatitis C.

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5103(a) requires that 
compliant VCAA notice in the context of DIC claims requires 
1) a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or her death; 2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and 3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

The Court stated that the content of the VCAA notice letter 
will depend upon the information provided in the claimant's 
application and that the letter should be "tailored" to be 
responsive to the particulars of the application submitted.  
A review of the record reveals that the December 2002 VCAA 
letter did not provide to the appellant all of the 
information required by the holding in Hupp v. Nicholson.  As 
such, the Board directs that VCAA notice compliant with the 
requirements of Hupp v. Nicholson be provided to the 
appellant upon remand.

Under the VCAA, VA is obliged to provide an examination 
and/or opinion when the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that 
the disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

As mentioned, the February 2002 VA examiner stated that she 
could not provide an opinion as to whether the veteran's 
hepatitis C was related to his military service without 
resorting to speculation.  The law, however, does not require 
that this determination be made definitively or even beyond a 
reasonable doubt.  The law only requires that a determination 
be made as to whether the veteran's hepatitis C was at least 
as likely as not (a 50 percent probability or greater) 
related to his military service.  Therefore, the Board finds 
that another VA opinion is needed to clarify the likelihood, 
based on all the reported risk factors, that the veteran's 
hepatitis C was a result of his military service.  

The appellant's claim for DEA benefits is also being remanded 
because it is inextricably intertwined with the claim for 
service connection for the cause of the veteran's death.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, the claims for service connection for the cause 
of the veteran's death and for DEA benefits is REMANDED for 
the following action:

1.  The RO should provide the appellant 
with VCAA notice which is compliant with 
the requirements of the Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  Specifically, 
the notice should include: 1) a statement 
of the conditions, if any, for which a 
veteran was service-connected at the time 
of his or her death; 2) an explanation of 
the evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and 3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  

2.  Have a VA physician review the claims 
file and provide an opinion as to whether 
the veteran's hepatitis C was at least as 
likely as not (50 percent probability or 
more) related to his military service.  
The examiner should consider all the 
potential risk factors for hepatitis C and 
provide a rationale for the opinion.

3.  If the claims are not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


